Exhibit 10.1

 

FORBEARANCE AGREEMENT

 

FORBEARANCE AGREEMENT (this “Agreement”), dated as of December 16, 2015 (the
“Effective Date”), by and among SPEED COMMERCE, INC., a Minnesota corporation
(the “Company”), the Guarantors listed on the signature pages hereof, the
Requisite Lenders (as defined in the Credit Agreement (as hereinafter defined))
listed on the signature pages hereof, and GARRISON LOAN AGENCY SERVICES LLC,
(“GLAS”), as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent”)
and GLAS, as collateral agent for the Secured Parties (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”, and together with the Administrative Agent, collectively, the “Agents”
and each an “Agent”).

 

R E C I T A L S:

 

WHEREAS, the Company, the Guarantors, the lenders from time to time party
thereto (“Lenders”) and Agents are parties to that certain Amended and Restated
Credit and Guaranty Agreement dated as of November 21, 2014 (as amended by the
Consent and First Amendment, dated as of April 14, 2015, the Consent and Second
Amendment, dated as of May 11, 2015, the Third Amendment, dated as of June 30,
2015, the Fourth Amendment, dated as of July 2, 2015, the Fifth Amendment, dated
as of July 22, 2015, the Sixth Amendment, dated as of September 17, 2015, the
Seventh Amendment, dated as of October 6, 2015, the Eighth Amendment, dated as
of November 16, 2015, the Ninth Amendment, dated as of November 20, 2015, and
the Tenth Amendment, dated as of December 8, 2015, as amended hereby and as may
be further amended, restated, supplemented or otherwise modified from time to
time, after giving effect to this Agreement, the “Credit Agreement”);

 

WHEREAS, as of the date hereof, an Event of Default exists under the Credit
Agreement as more particularly described below; and

 

WHEREAS, the Agents and Lenders are willing to agree to forbear, and to direct
the Agents to forbear, from exercising certain of their rights and remedies
solely for the period and on the terms and conditions specified herein;

 

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:

 

Article I. DEFINITIONS

 

Section 1.01     Interpretation. All capitalized terms used herein (including
the recitals hereto) will have the respective meanings ascribed thereto in the
Credit Agreement unless otherwise defined herein.

 

Section 1.02     Additional Definitions. As used herein, the following terms
will have the respective meanings given to them below:

 

 
 

--------------------------------------------------------------------------------

 

 

(a)     “Exigent Circumstances” means the occurrence after the Effective Date of
any of the following: (i) an exercise by a creditor (other than by any of the
Agents or the Lenders) of enforcement rights or remedies with respect to
Collateral having a value of $2,500,000 or more, (ii) fraud by any Credit Party,
(iii) fraudulent removal, concealment, or abscondment, destruction (other than
as covered by insurance) or material waste, in each case with respect to
Collateral having a value of $2,500,000 or more or (iv) Company pays or attempts
to pay a Restricted Junior Payment to the extent that at least $1,000,000 of
such payment is not permitted to be made under the terms of the Credit
Agreement.

 

(b)     “Forbearance Period” means the period commencing on the Effective Date
and ending on the date which is the earliest of (i) forty-five (45) days from
the date hereof; (ii) at the election of the Requisite Lenders, the occurrence
or existence of any Event of Default, other than the Specified Default; or (iii)
the occurrence of any Termination Event.

 

(c)     “Specified Default” means the Event of Default identified on Exhibit A
hereto.

 

(d)     “Termination Event” means the occurrence after the Effective Date of any
of the following: (i) the initiation of any action by Company, Guarantor or any
other Releasing Party (as defined herein) to invalidate or limit the
enforceability of any of the acknowledgments set forth in Section 2, the release
set forth in Section 7.05 or the covenant not to sue set forth in Section 7.06,
(ii) the commencement of any bankruptcy, reorganization, debt arrangement or
other case or proceeding under any bankruptcy or insolvency law or any
dissolution, winding up or liquidation proceeding, in respect of any Credit
Party or any of the assets of any Credit Party (other than by any of the Agents
or the Lenders) or (iii) the occurrence or existence of any Exigent
Circumstance.

 

Article II. ACKNOWLEDGMENTS

 

Section 2.01     Acknowledgment of Obligations. Company hereby acknowledges,
confirms and agrees that as of 5:00 pm Dallas time on December 16, 2015, Company
is indebted to Lenders in respect of the Term Loans in the aggregate outstanding
principal amount of $112,440,971.67, with accrued and outstanding interest in
the amount of $2,813,984.94. Company hereby acknowledges, confirms and agrees
that all such Term Loans, together with interest accrued and accruing thereon,
and all accrued and unpaid fees, costs, expenses and other charges (other than
contingent expense reimbursement and indemnification claims for which no claim
has been made as of the Effective Date) now or hereafter payable by Company to
the Agents and Lenders under the Credit Documents, are unconditionally owing by
Company to Agents and Lenders as and when provided in the Credit Documents,
without offset, defense or counterclaim of any kind, nature or description
whatsoever (other than defense of prior payment to the extent applicable).

 

Section 2.02     Reaffirmation. Each Credit Party as debtor, grantor, pledgor,
guarantor or in other any other similar capacity hereby ratifies and reaffirms
all of its payment and performance obligations, contingent or otherwise, under
each of the Credit Documents to which it is a party. Each Credit Party hereby
consents to this Agreement and acknowledges that each of the Credit Documents
remains in full force and effect and is hereby ratified and reaffirmed. Except
as expressly set forth herein, the execution of this Agreement shall not operate
as a waiver of any right, power or remedy of the Lenders, constitute a waiver of
any provision of any of the Credit Documents or serve to effect a novation of
the Obligations.

 

 
-2-

--------------------------------------------------------------------------------

 

 

Article III. FORBEARANCE IN RESPECT OF SPECIFIED DEFAULT

 

Section 3.01     Acknowledgment of Default. Each of Company and the Guarantors
hereby acknowledges and agrees that the Specified Default has occurred and is
continuing, which constitutes an Event of Default and entitles the Agents to
exercise their rights and remedies under the Credit Agreement and the other
Credit Documents, applicable law or otherwise. Each of Company and the
Guarantors represents and warrants that as of the date hereof, no Event of
Default exists other than the Specified Default. Company hereby acknowledges and
agrees that the Agents have the exercisable right to declare the Obligations to
be immediately due and payable under the terms of the Credit Agreement and the
other Credit Documents.

 

Section 3.02     Forbearance.

 

(a)     In reliance upon the representations, warranties and covenants of
Company and each of the Guarantors contained in this Agreement, and subject to
the terms and conditions of this Agreement and any documents or instruments
executed in connection herewith, effective as of the Effective Date, the Agents,
at the direction of the Requisite Lenders and on behalf of the Agents and the
Lenders, and the Lenders agree to forbear during the Forbearance Period from
exercising their rights and remedies under the Credit Agreement and the other
Credit Documents or applicable law in respect of or arising out of the Specified
Default.

 

(b)     Upon the expiration or termination of the Forbearance Period, the
agreement of the Agents, at the direction of the Requisite Lenders and on behalf
of the Agents and the Lenders, and the Lenders to forbear will automatically and
without further action terminate and be of no force and effect, it being
expressly agreed that the effect of such termination will be to permit the
Agents to exercise immediately all rights and remedies under the Credit
Agreement and the other Credit Documents in accordance therewith and applicable
law, including, but not limited to accelerating all of the Obligations under the
Credit Agreement and the other Credit Documents, without any further notice to
Company, passage of time or forbearance of any kind, in each case, on the terms
provided in the Credit Documents.

 

Section 3.03     No Waivers; Reservation of Rights.

 

(a)     The Agents and the Lenders have not waived, are not by this Agreement
waiving, and have no intention of waiving, any Events of Default which may be
continuing on the date hereof or any Events of Default which may occur after the
date hereof (whether the same or similar to the Specified Default or otherwise),
and the Agents and Lenders have not agreed to forbear with respect to any of
their rights or remedies concerning any Events of Default (other than, during
the Forbearance Period, the Specified Default to the extent expressly set forth
herein) occurring at any time.

 

(b)     Subject to Section 3.02 above (solely with respect to the Specified
Default), the Agents reserve the right, in their discretion, to exercise any or
all of their rights and remedies under the Credit Agreement and the other Credit
Documents as a result of any other Events of Default occurring at any time. The
Agents have not waived any of such rights or remedies, and nothing in this
Agreement, and no delay on its part in exercising any such rights or remedies,
will be construed as a waiver of any such rights or remedies.

 

 
-3-

--------------------------------------------------------------------------------

 

 

Section 3.04     Additional Events of Default. The parties hereto acknowledge,
confirm and agree that any misrepresentation by Company or any Guarantor, or any
failure of Company or any Guarantor to comply with the covenants, conditions and
agreements contained in this Agreement, the Credit Agreement and the other
Credit Documents (other than the noncompliance that resulted in the Specified
Default) or in any other agreement, document or instrument at any time executed
and/or delivered by Company or any Guarantor with, to or in favor of the Agents
or Lenders will constitute an immediate Event of Default under the Credit
Agreement and the other Credit Documents. In the event any Person, other than
the Agents or the Lenders, at any time exercises for any reason (including,
without limitation, by reason of any Specified Default, any other present or
future Event of Default, or otherwise) any of its rights or remedies against
Company, any Guarantor or any other obligor providing credit support for
Company’s obligations to such other Person, or against Company’s, any
Guarantor’s or such other obligor’s properties or assets, such event will
constitute an immediate Event of Default hereunder and an Event of Default under
the Credit Agreement.

 

Article IV. [RESERVED].

 

Article V. REPRESENTATIONS AND WARRANTIES

 

Section 5.01     Representations and Warranties. The Credit Parties hereby
represent and warrant to each Agent and each Lender as follows as of the
Effective Date:

 

(a)     each Credit Party is a corporation or limited liability company, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation;

 

(b)     each Credit Party has the power and authority to execute, deliver and
perform its obligations under this Agreement;

 

(c)     the execution, delivery and performance by the Credit Parties of this
Agreement has been duly authorized by all necessary action and does not and will
not require any registration with, consent or approval of, notice to or action
by, any Person (including any Governmental Authority);

 

(d)     this Agreement constitutes the legal, valid and binding obligation of
the Credit Parties, enforceable against each Credit Party in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability;

 

(e)     immediately before and after giving effect to this Agreement, no Default
or Event of Default exists or shall exist (other than the Specified Default);

 

 
-4-

--------------------------------------------------------------------------------

 

 

(f)     all representations and warranties contained in the Credit Agreement are
true and correct as of the date hereof, except to the extent made as of a
specific date, in which case each such representation and warranty is true and
correct as of such date; and

 

(g)     by its signature below, each Credit Party agrees that it shall
constitute an Event of Default if any representation or warranty made herein is
untrue or incorrect in as of the date when made or deemed made.

 

Section 5.02     Credit Agreement in Full Force and Effect as Amended. Except as
specifically amended or affected hereby, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed as so amended. Except as expressly set forth herein, this
Agreement shall not be deemed to be an amendment or modification of any
provisions of the Credit Agreement or any other Credit Document or any right,
power or remedy of the Lenders, nor constitute a waiver of any provision of the
Credit Agreement, any other Credit Document, or any other document, instrument
and/or agreement executed or delivered in connection therewith or of any Default
or Event of Default under any of the foregoing, in each case, whether arising
before or after the date hereof or as a result of performance hereunder or
thereunder. Except as expressly set forth herein, this Agreement also shall not
preclude the future exercise of any right, remedy, power, or privilege available
to the Lenders whether under the Credit Agreement, the other Credit Documents,
at law or otherwise and nothing contained herein shall constitute a course of
conduct or dealing among the parties hereto. All references to the Credit
Agreement shall be deemed to mean the Credit Agreement as modified or affected
hereby. This Agreement shall not constitute a novation or satisfaction and
accord of the Credit Agreement or the other Credit Documents, but shall
constitute an amendment thereof. The parties hereto agree to be bound by the
terms and conditions of the Credit Agreement and the Credit Documents as amended
by this Agreement, as though such terms and conditions were set forth herein.
Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended by this Agreement, and each reference herein or
in any other Credit Document to the “Credit Agreement” shall mean and be a
reference to the Credit Agreement as amended, modified and affected by this
Agreement.

 

Section 5.03     No Conflict. The execution, delivery and performance of this
Agreement by Company and each Guarantor will not violate any requirement of law
or contractual obligation of Company or any Guarantor and will not result in, or
require, the creation or imposition of any Lien on any of their properties or
revenues.

 

Article VI. CONDITIONS.

 

The effectiveness of this Agreement as of the Effective Date is subject to the
following conditions:

 

(a)     the execution and delivery of this Agreement by the Company, Guarantors,
Agents, and each of the Requisite Lenders;

 

(b)     the truth and accuracy of the representations and warranties contained
in Article 5 as of the Effective Date; and

 

(c)     the Company shall have paid all fees, costs and expenses of the Agents
in connection with this Agreement, including, without limitation, reasonable
fees, costs and expenses of Agents’ counsel.

 

 
-5-

--------------------------------------------------------------------------------

 

 

Article VII. MISCELLANEOUS

 

Section 7.01     Costs and Expenses. In addition to, and without in any way
limiting, the obligations of the Company set forth in the Credit Agreement,
Company absolutely and unconditionally agrees to pay to Administrative Agent, on
demand by Administrative Agent at any time, whether or not all or any of the
transactions contemplated by this Agreement are consummated: all fees, costs and
expenses incurred by Administrative Agent, and any of its directors, officers,
employees or agents (including, without limitation, reasonable fees, costs and
expenses incurred of any counsel to Administrative Agent), regardless of whether
Administrative Agent or any such other Person is a prevailing party, in
connection with (a) the preparation, negotiation, execution, delivery or
enforcement of this Agreement, the Credit Agreement, the other Credit Documents,
and any agreements contemplated hereby and thereby, and (b) any investigation,
litigation or proceeding related to this Agreement, the Credit Agreement, the
other Credit Documents or any act, omission, event or circumstance in any manner
related thereto.

 

Section 7.02     Further Assurances. Each Credit Party hereby agrees from time
to time, as and when requested by any Lender, to execute and deliver or cause to
be executed and delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as such Lender may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Agreement, the Credit Agreement, and the Credit Documents.

 

Section 7.03     Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of each Credit Party and its successors and assigns,
each Agent and its successors and assigns and Lenders and their respective
successors and assigns.

 

Section 7.04     Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants and releases of Company made in this
Agreement or any other document furnished in connection with this Agreement will
survive the execution and delivery of this Agreement and the Forbearance Period,
and no investigation by any of the Secured Parties will affect the
representations and warranties or the right of the Secured Parties to rely upon
them.

 

Section 7.05     Release.

 

(a)     Each Credit Party hereby acknowledges that: (a) it has no defenses,
claims or set-offs to the enforcement by any Lender or Agent of Credit Parties’
liabilities, obligations and agreements on the date hereof (other than defense
of prior payment as applicable and defense based upon the agreements expressly
set forth in this Agreement relating to the Specified Default during the
Forbearance Period); (b) to its knowledge, each Lender and Agent have fully
performed all undertakings and obligations owed to it as of the date hereof; and
(c) except to the limited extent expressly set forth in this Agreement, each
Lender and Agent do not waive, diminish or limit any term or condition contained
in the Credit Agreement or any of the other Credit Documents. Each Credit Party
hereby waives, releases, remises and forever discharges the Lenders and Agents,
their agents, employees, officers, directors, predecessors, attorneys and all
others acting or purporting to act on behalf of or at the direction of the
Lenders and Agents (“Releasees”) from any and all claims, suits, actions,
investigations, proceedings or demands, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
of any kind or character, to the extent known on or prior to the date hereof,
which the Company or any other Credit Party ever had or now has against the any
of the Releasees which relates, directly or indirectly, to the Loans or the
Credit Documents or any acts or omissions of the Releasees in respect of the
Loans or the Credit Documents and arising from any event occurring on or prior
to the date hereof. Without limiting the generality of the foregoing, each
Credit Party waives and affirmatively agrees not to contest: (a) except as
limited hereby during the Forbearance Period, the right of each Agent and each
Lender to exercise its rights and remedies under the Credit Agreement, this
Agreement or the other Loan Documents, or (b) any provision of this Agreement.

 

 
-6-

--------------------------------------------------------------------------------

 

 

Section 7.06     Covenant Not to Sue. Each Credit Party hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Credit Party pursuant to Section 7.05 above. If any Credit
Party violates the foregoing covenant, Company and each Guarantor agree, jointly
and severally, to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all reasonable attorneys’ fees and costs
incurred by any Releasee as a result of such violation.

 

Section 7.07     Severability. Any provision of this Agreement held by a court
of competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Agreement.

 

Section 7.08     Reviewed by Attorneys. Company and each Guarantor represents
and warrant to Agents and the Lenders that they (a) understand fully the terms
of this Agreement and the consequences of the execution and delivery of this
Agreement, (b) have been afforded an opportunity to discuss this Agreement with,
and have this Agreement reviewed by, such attorneys and other persons as Company
and the Guarantors may wish, and (c) have entered into this Agreement and
executed and delivered all documents in connection herewith of their own free
will and accord and without threat, duress or other coercion of any kind by any
Person. The parties hereto acknowledge and agree that neither this Agreement nor
the other documents executed pursuant hereto will be construed more favorably in
favor of one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Agreement and the other documents executed
pursuant hereto or in connection herewith.

 

Section 7.09     Disgorgement. If any Secured Party is, for any reason,
compelled by a court or other tribunal of competent jurisdiction to surrender or
disgorge any payment, interest or other consideration described hereunder to any
person because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration will be revived and continue as if such payment,
interest or other consideration had not been received by such Secured Party, and
the Company will be liable to, and will indemnify, defend and hold such Secured
Party harmless for, the amount of such payment or interest surrendered or
disgorged. The provisions of this Section will survive repayment of the
Obligations or any termination of the Credit Agreement, or any other Credit
Document.

 

 
-7- 

--------------------------------------------------------------------------------

 

 

Section 7.10     Tolling of Statute of Limitations. Each and every statute of
limitations or other applicable law, rule or regulation governing the time by
which any Secured Party must commence legal proceedings or otherwise take any
action with respect to exercising any of its respective rights, powers or
remedies directly or indirectly against any of the Credit Parties with respect
to any breach or default existing on or prior to the Forbearance Termination
Date, including, without limitation, actions under or in respect of any of the
Credit Agreement or any other Credit Document, shall be tolled during the
Forbearance Period. Each of the Credit Parties agrees, to the fullest extent
permitted by applicable law, not to include such period of time in any assertion
by it at any time that a statute of limitations or other applicable law, rule or
regulation bars or otherwise acts as a defense (whether equitable or legal) to
any legal proceeding or other action by any Secured Party in exercise of its
respective rights, powers or remedies, directly or indirectly, with respect to
any or all of the breaches or defaults referred to in the immediately preceding
sentence.

  

Section 7.11     Relationship. The Company and Guarantors each agree that the
relationship between each Secured Party and each of the Company and each of the
Guarantors is that of creditor and debtor and not that of partners or joint
venturers. This Agreement does not constitute a partnership agreement, or any
other association between any Secured Party, on the one hand, and any of the
Company or any Guarantor, on the other hand. The Company and each Guarantor
acknowledge that the Secured Parties have acted at all times only as creditors
to the Company and the Guarantors within the normal and usual scope of the
activities normally undertaken by a creditor and in no event has any Secured
Party attempted to exercise any control over the Company or any Guarantor or
their business or affairs. The Company and the Guarantors further acknowledge
that the Secured Parties have not taken or failed to take any action under or in
connection with its rights under the Credit Agreement and the other Credit
Documents that in any way or to any extent has interfered with or adversely
affects the Company’s or any Guarantor’s ownership of Collateral.

 

Section 7.12     Governing Law; Venue.

 

(a)     THIS AGREEMENT, SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PROVISIONS.

 

(b)     Each party hereto hereby irrevocably and unconditionally AGREES THAT THE
TERMS AND PROVISIONS OF SECTIONS 10.01, 10.05, 10.06, 10.08, 10.09, 10.13,
10.15, 10.16, 10.19 and 10.23 of the Credit Agreement are hereby INCORPORATED
HEREIN by reference, AND SHALL APPLY to this Agreement mutatis mutandis as if
fully set forth herein.

 

 
-8-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

 

 

 

COMPANY:

 

        SPEED COMMERCE, INC.,     a Minnesota corporation  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GUARANTORS:

 

        SPEED COMMERCE CORP.,     a Minnesota corporation  

 

 

 

 

 

 

 

 

       

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SPEED FC MEXICAN HOLDCO, INC.,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

       

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

 

FIFTH GEAR ACQUISITIONS, INC.,

 

  a Minnesota corporation        

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
[Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

 

GARRISON LOAN AGENCY SERVICES LLC,  

  as Administrative Agent and Collateral Agent, acting at the direction of the
Requisite Lenders and on behalf of itself in each such capacity    

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
[Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

 

REQUISITE LENDERS:

 

        GARRISON MIDDLE MARKET FUNDING COINVEST LLC,     as a Lender  

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GARRISON MIDDLE MARKET II LP,

 

  as a Lender           By: Garrison Middle Market II GP, LLC, as Collateral
Manager  

 

 

 

 

       

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GARRISON FUNDING 2013-2 LTD.,

 

  as a Lender           By: Garrison Funding 2013-2 Manager LLC, its collateral
manager  

 

 

 

 

       

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GMMF LOAN HOLDINGS LLC,

 

  as a Lender  

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
[Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

 

REQUISITE LENDERS (continued):

 

        GARRISON CAPITAL INC.,     as a Lender  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GARRISON GMM LOAN HOLDCO LLC,

 

  as a Lender  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
[Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

 

REQUISITE LENDERS (continued):

 

        AIMS PRIVATE CREDIT OPPORTUNITIES, L.P.     as a Lender           By:
AIMS Private Credit Opportunities Advisors, L.L.C.,     its General Partner    
      By: GSAM GEN-PAR, L.L.C.,     its Managing Member  

 

 

 

 

 

 

 

 

 

By:

 

 

  Name:       Title: Authorized Signatory  

 

 
[Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

 

REQUISITE LENDERS (continued): 

 

        CREDIT SUISSE PARK VIEW BDC, INC.    

(f/k/a Credit Suisse Corporate Credit Solutions, LLC), as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
[Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

to

FORBEARANCE AGREEMENT

 

Specified Default:

 

An Event of Default under Section 8.01(c) of the Credit Agreement as a result of
Company’s failure to enter into a final definitive agreement (including exhibits
and schedules as applicable) with respect to the sale of all or substantially
all of the Credit Parties’ and their Subsidiaries’ business, as required by
Section 5.15(a) of the Credit Agreement.